HEFLIN, Chief Justice
(dissenting):
The bill of complainant and the evidence showed that the appellee-respondent United States Finance Co. was assigned a negotiable promissory note and thereby became the owner and holder of it. Every holder of such a note is deemed prima facie to be a holder in due course; i. e., he is deemed to have taken it before maturity in good faith and for value, having at the time no notice of any infirmity in the instrument or defect in the title of the person negotiating it. Sections 54 and 61 of Title 39, Code of Alabama, 1940. Bruce v. Citizens’ National Bank, 185 Ala. 221, 64 So. 82; Tennessee Valley Bank v. Williams, 244 Ala. 468, 14 So.2d 368.
In light of this presumption and the judgment of the trial court in favor of the United States Finance Co., the absence of a finding by the trial court that the United States Finance Co. was a holder in due course is immaterial. Further, the provisions of § 65 of Title 9 of the Code of Alabama, 1940, (that usury may not be a defense against a holder of any negotiable instrument in due course) are applicable.
Although my sympathies lie with the appellees-complainants Brockways in the instant case, I, nevertheless, am compelled by the law of this State to vote to affirm the decision of the lower court. Therefore, I respectfully dissent.
COLEMAN, J., concurs.